HENSHAW, J.
I concur in the foregoing opinion and judgment. Such evidence is never admissible to prove the contract to marry. But, after competent proof of the contract, I think the evidence clearly admissible for the limited purpose of showing damage by reason of the humiliation following the breach of contract. A woman whose engagement is known only to herself and recreant lover will not, it may he assumed, suffer for his faithlessness quite so many and so keen pangs as the woman who has made announcement of her engagement to her circle of friends. Therefore, I think the ruling in Reed v. Clark is correct on principle, without supporting authority.